Mr. Justice MacLeary
delivered the opinion of the court.
This case is very; similar to one against the same person decided yesterday. The principal difference is that the articles offered for sale in this case were cigars and cigarettes while in that they were rum, beer, and wine.
It -began in the municipal court of Carolina and was retried, in .the District Court of San Juan.
The complaint charges that defendant violated section 88 of the Internal-Revenue Law, without stating whether, he dealt in goods by wholesale or retail. Actual .sales are not charged ¡in the complaint. The proceedings appear' to Aave been set on foot by Paul Ruell, a revenue agent, whether with or without instructions from the Treasurer does not appear. While a complaint in the inferior courts does not require the accuracy and detailed statement usually employed in a formal information, it should certainly contain sufficient allegations to advise the accused of what may he the nature of the charge against him. (People of Porto Rico v. Torrellas, 10 P. R. R., 519.) In these respects the complaint was hardly sufficient to support the prosecution.
In regard to the judgment, which was rendered on the 15th of last August and from which this appeal was taken we find it also to he defective. It is difficult to ascertain' therefrom what is the exact offense of which the defendant was convicted and its defects are not aided by a reference to the verdict or other parts of the record. Nor is it stated therein of what particular infraction of the revenue law the defendant was guilty. (See White v. United States, 164 U. S., 102; Pointer v. United States, 151 U. S., 396; People v. Douglas, 87 Cal., 281; 12 Cyc., 786.)
It appears from the record that the Treasurer in this case first imposed an administrative fine of $6.50 on the de*1149fendant and afterwards proceeded against Mm in a criminal-prosecution. TMs. the Treasurer was authorized to do under the statute. But he can only resort to the courts in case payment of the administrative fine has not been made. (Sec. 23 of the Law of March 9 ,1905. Sess. Acts 1905, p. 173.) This provision- implies that the delinquent shall have an opportunity of paying the finé. This he cannot enjoy without a notification in some manner of the amount required. No such notice appears from the record to have been given; at least not until after the prosecution was begun in the courts. Even in these small matters the accused is entitled to due process of law.
For these reasons and those stated in the decision of yesterday the judgment should be reversed and the prosecution dismissed.

Reversed.

. Chief Justice Hernandez and Justices Wolf, del Toro and Aldrey concurred.